EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sayeem Reaz on July 7, 2022.

The application has been amended as follows: 

1.	(Currently amended) A computer system comprising:
a processor; 
a system kernel; and 
a non-transitory memory device storing instructions that when executed by the processor cause the computer system to facilitate an interface module in a user space and executable on the processor to: 
intercept a call from a first virtual process wherein the first and second virtual processes operate on the computer system[[,]] ;
access mapping information comprising one or more entries, wherein a respective entry includes a mapping between network addresses used in identifying a respective connection between corresponding virtual processes; and
in response to determining that the call does not relate to a function to be implemented by the system kernel, redirect the data packet from the first virtual process to the second virtual process using the mapping information instead of 
2.	(Currently amended) The computer system of claim 1, wherein the interface module comprises a wrapper of a library of routines. 
3.	(Currently amended) The computer system of claim 1, wherein data communication between the first and second virtual processes comprises an inter-process communication. 
4.	(Currently amended) The computer system of claim 1, wherein the interface module is executable on the processor to: modify the mapping information for a new connection between virtual processes. 
5.	(Currently amended) The computer system of claim 4, wherein the interface module is executable on the processor to modify the mapping information by: 
receiving information associated with establishment of the new connection, and 
adding the information for the new connection in an entry of the mapping information. 
6.	(Currently amended) The computer system of claim 5, wherein the information relating to the establishment of the new connection comprises a first network address and a first network port of one virtual process, and a second network address and a second network port of another virtual process. 
7.	(Canceled) 
 
8.	(Currently amended) The computer system of claim 1 [[17]], wherein the interface module is executable on the processor to: 
intercept a second call from a virtual process; 
determine whether the second call relates to the function to be implemented by the system kernel; and 
responsive to determining that the second call relates to the function to be implemented by the system kernel, allow the second call to pass to the system kernel for processing by the system kernel. 
9.	(Currently amended) The computer system of claim 8, wherein the function to be implemented by the system kernel comprises a security function. 
10.	(Currently amended) The computer system of claim 1, wherein the interface module is executable on the processor to: allow a second call from a virtual process to pass to the system kernel, and create an entry of the mapping information using information received based on information provided by the system kernel in processing the second call. 
11.	(Currently amended) The computer system of claim 1, wherein the first and second virtual processes comprise virtual network functions. 
12.	(Currently amended) The computer system of claim 1, wherein the protocol stack comprises a Transmission Control Protocol/Internet Protocol (TCP/IP) stack. 
13.	(Currently amended) A non-transitory machine-readable storage medium comprising instructions that upon execution cause a processor of a computer system to: 
maintain a system kernel in a kernel space of the computer system; 
intercept, by an interface module in a user space of the computer system, a call from a first virtual process first virtual process to a second virtual process, wherein the first and second virtual processes operate on the computer system; 
access, by the interface module, mapping information comprising one or more entries, wherein a respective entry includes a mapping between network addresses useable to communicate over a connection between virtual processes; and 
in response to determining that the call does not relate to a function to be implemented by the system kernel, redirect, by the interface module, the data packet from the first virtual process to the second virtual process using the mapping information instead of 
14.	(Previously presented) The non-transitory machine-readable storage medium of claim 13, wherein the redirecting of the data packet from the first virtual process to the second virtual process avoids the kernel space. 
15.	(Previously presented) The non-transitory machine-readable storage medium of claim 13, wherein the instructions upon execution cause the processor further to  add an entry to the mapping information in response to detecting a new connection between the first and second virtual processes, wherein detecting the new connection comprises: receiving, from the first virtual process, a call to open a socket; receiving, from the second virtual process, a call to connect to the socket; and obtaining information associated with the call to open the socket and the call to connect to the socket to add information to the added entry. 
16.	(Original) The non-transitory machine-readable storage medium of claim 13, wherein the network addresses in the entry comprises a network address of one of the virtual processes, and a network address of another of the virtual processes. 
17.	(Previously presented) The non-transitory machine-readable storage medium of claim 13, wherein the entry comprises a network address and a network port of one of the virtual processes, a network address and a network port of another of the virtual processes, and information of a protocol used for the connection. 
18.	(Currently amended) The non-transitory machine-readable storage medium of claim 13, wherein the instructions upon execution cause the processor further to: 
 a second call from a virtual process relates to [[a]] the function to be implemented by the system kernel, and
second call relates to the function to be implemented by the system kernel, allow the second call to pass to the system kernel for processing by the system kernel. 
19.	(Currently amended) A method comprising: 
maintaining a system kernel in a kernel space of a computer system;
intercepting, by an interface module in a user space of [[a]] the computer system comprising a hardware processor, a call from a first virtual process
determining, by the interface module, that the call forwards a data packet from the first virtual process to a second virtual process, wherein the first and second virtual processes operate on the computer system;
accessing, by the interface module, mapping information comprising one or more entries, wherein a respective entry includes a mapping between network addresses used in identifying a respective connection between corresponding virtual processes; and
in response to determining that the call does not relate to a function to be implemented by the system kernel, redirecting the data packet from the first virtual process to the second virtual process using the mapping information instead of 
20.	(Canceled) 
 
21.	(Currently amended) The method of claim 19, wherein redirecting of the data packet further comprises: 
a second call from a virtual process relates to the function to be implemented by the system kernel; 
in response to determining that the second call relates to the function to be implemented by the kernel, allowing the r

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Nelson et al. (U.S. Patent 7,424,710) teaches provided in a virtualized computer system for offloading I/O tasks using any defined protocol such as TCP/IP. The system includes a virtual machine (VM), which has a guest operating system (OS) that runs via a virtual machine monitor (VMM) on a system-level software platform (vmkernel), which also forms the software interface layer to at least one physical network connection device. A TCP/IP stack is included in vmkernel. During normal I/O operation, for sockets associated with TOE, processes in an application layer in the guest OS are able to communicate directly with vmkernel's TCP/IP stack, thereby bypassing the guest OS kernel.

Ben Dayan et al. (U.S. PG PUB 2020/004725) teaches a plurality of computing devices are communicatively coupled to each other via a network, and each of the plurality of computing devices is operably coupled to one or more of a plurality of storage devices. A plurality of failure resilient address spaces are distributed across the plurality of storage devices such that each of the plurality of failure resilient address spaces spans a plurality of the storage devices. The plurality of computing devices maintains metadata that maps each failure resilient address space to one of the plurality of computing devices. The metadata is grouped into buckets. Each bucket is stored in the backend of a computing device. Access to a storage device may be managed according to an availability of the storage device. Reads from and writes to a storage device may be redirected when, for example, the storage device is over-utilized or performing garbage collection.

With regard to claims 1, 13, and 19, the closest prior arts of record, Nelson and Ben Dayan, do not fully disclose or suggest, among the other limitations, the additional required limitation of: “intercept a call from a first virtual process on the computer system, wherein the call forwards a data packet from the first virtual process to a second virtual process, wherein the first and second virtual processes operate on the computer system; access mapping information comprising one or more entries, wherein a respective entry includes a mapping between network addresses used in identifying a respective connection between corresponding virtual processes; and in response to determining that the call does not relate to a function to be implemented by the system kernel, redirect the data packet from the first virtual process to the second virtual process using the mapping information instead of traversing a network protocol stack of the computer system, wherein the system kernel includes a protocol stack that facilitates network communications between processes.”  
These additional features in combination with all the other features required in the claimed invention, and in views of applicant's remarks (i.e. on pg. 8-10, submitted on 6/28/2022), are neither taught nor suggested fully by the prior art(s) of record.
With regard to claims 2-6, 8-12, 14-18, and 21, the claims are depending directly or indirectly from the independent Claims 1, 13, and 19, each encompasses the required limitations recited in the independent claim discussed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARINA YUN whose telephone number is (571)270-7848. The examiner can normally be reached Mon, Weds, Thurs, 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Sough can be reached on (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Carina Yun
Patent Examiner
Art Unit 2194



/CARINA YUN/Examiner, Art Unit 2194                                                                                                                                                                                                        
/S. Sough/SPE, AU 2192/2194